Citation Nr: 0928314	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  05-02 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for arthritis of both 
knees, to include as secondary to a service-connected lumbar 
spine disorder.

2.  Entitlement to an increased rating for service-connected 
orthopedic manifestation, residuals, shell fragment wounds, 
spondylolysis, lumbosacral area with laminectomy and 
levoscoliosis and spurring L4, evaluated as 10 percent 
disabling prior to August 8, 2008, and as 40 percent 
disabling from August 8, 2008.

3.  Entitlement to a separate compensable evaluation for 
arthritis of the lumbosacral spine. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August and September 2003 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  The August 
2003 decision assigned a 10 percent rating for orthopedic 
manifestations of the Veteran's lumbosacral spine disorder, 
and two separate 10 percent ratings for neurological 
manifestations of the right and left lower extremities.  The 
Veteran limited his appeal to the matter of the orthopedic 
manifestations, including the issue of whether he should be 
assigned an additional separate 10 percent rating for 
arthritis of the spine.  After the Board remanded the case to 
the RO in March 2008, the RO increased the Veteran's 
disability rating for orthopedic manifestations from 10 to 40 
percent, effective from August 8, 2008.  


FINDINGS OF FACT

1.  The Veteran's bilateral knee degenerative joint disease 
or internal knee derangement was not manifest in service and 
is unrelated to service.  Arthritis was not manifest to a 
degree of 10 percent within one year of service separation.  

2.  The Veteran's bilateral knee degenerative joint disease 
or internal derangement was not caused or aggravated by his 
service-connected lumbar spine disorder or shrapnel fragment 
wounds of his legs.

3.  Prior to August 8, 2008, the Veteran did not have 
moderate limitation of motion of the lumbar spine and forward 
flexion of his thoracolumbar spine was not limited to 60 
degrees.

4.  From August 8, 2008, the Veteran does not have 
unfavorable ankylosis of the lumbar spine or unfavorable 
ankylosis of the entire thoracolumbar spine.

5.  Assigning the Veteran a separate 10 percent rating for 
arthritis of his lumbar spine would be pyramiding, which is 
prohibited, because the Veteran is currently compensated for 
limitation of motion of his lumbar spine and arthritis is 
rated based on limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the 
bilateral knees, to include as secondary to a 
service-connected lumbar spine disorder, are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for orthopedic manifestation, residuals, shell 
fragment wounds, spondylolysis, lumbosacral area with 
laminectomy and levoscoliosis and spurring L4, prior to 
August 8, 2008, and in excess of 40 percent for it from 
August 8, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, Diagnostic Codes 5292, 
5289 (2003), 5243 (2008).

3.  A separate compensable rating for arthritis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.14 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

July 2003, May 2008, and June 2003 letters to the Veteran 
provided all of the notice required for the Veteran's claim 
for an increased rating for his lumbar spine disorder, 
including the notice required by Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008)

Complete timely notice was not given before the August 2003 
rating decision.  However, the Veteran was not prejudiced by 
the flaws in the original July 2003 letter.  The claim was 
readjudicated in the May 2009 supplemental statement of the 
case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

Here, the duty to notify concerning the service connection 
claim was satisfied.  August 2003, May 2008, and June 2008 
letters to the Veteran addressed all three notice elements.  
The Veteran did not receive all necessary notice prior to the 
initial adjudication.  However, the lack of such a pre-
decision notice is not prejudicial.  Notice was provided 
prior to the last RO adjudication in May 2009.  See Prickett.

Any deficiencies in VA's duties to notify the Veteran 
concerning effective date or degree of disability for the 
service connection claim are harmless, as service connection 
has been denied thus rendering moot any issues with respect 
to implementing an award.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). 

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service, VA, and private 
medical records, in addition to lay statements.  VA 
examinations were conducted for the knee and lumbar spine 
disorder claims in July 2003 and August 2008.  The 
representative argued in June 2009 that the August 2008 
examination was inadequate because the examiner failed to 
explain how a back condition that causes an abnormal gait and 
a limp, and decreased strength in the Veteran's lower 
extremities, would not affect his knees.  However, the 
examiner explained that the spine condition would not be 
expected to result in abnormal use of the knees or any other 
unusual stress on the joints or other causation of 
degeneration of the joints.  VA has satisfied its assistance 
duties.

Merits

Service connection 

The Veteran appeals the RO's September 2003 denial of service 
connection for arthritis of the knees.  He argues that it is 
a direct result of fragment wounds he received in Vietnam in 
1970.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When the evidence shows that a Veteran engaged in combat with 
the enemy during his service, his lay testimony of injuries 
sustained during service will be sufficient to establish an 
in-service incurrence so long as it is consistent with the 
circumstances, conditions, or hardships of that service.  38 
U.S.C.A. § 1154(b) (West 2002).  In this case, the Board 
accepts that the Veteran had combat service based on service 
records which have been submitted, showing he was wounded in 
action.  However, pertinent case law also provides that 38 
U.S.C.A. § 1154(b) does not create a presumption of service 
connection for a combat Veteran's alleged disability.  The 
Veteran is required to meet his evidentiary burden as to 
service connection, such as whether there is a current 
disability or whether there is a nexus to service, both of 
which can require competent medical evidence.  See Collette 
v. Brown, 82 F.3d 389, 392 (1996).

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2008).  Similarly, any increase in severity of a non-service 
connected disease or injury that is proximately due to or the 
result of a service connected disease or injury, and not due 
to the natural progress of the nonservice connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the non-service connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation. 38 C.F.R. § 3.322 (2008).  

Service medical records show low back and bilateral thigh 
problems, with fragment wounds of both posterior thighs.  The 
Veteran had been wounded in action in July 1970, sustaining 
fragment wounds with an infraspinous fragment at the L-3 
level.  He had an L-3 and partial L-4 laminectomy with 
removal of the intradural fragment.  

On service discharge examination in June 1971, the Veteran 
denied having or having had swollen or painful joints and 
trick or locked knee, and clinically, his knees were normal.  
The Veteran claimed leg trouble but did not report knee 
problems in September 1971.  He claimed testicle problems but 
failed to mention his knees in August 1979.  He claimed 
several disorders without claiming his knees in August 1981.  
At the time of a May 1993 VA examination, his knee joints 
were normal with a full range of motion.

Degenerative joint disease of the Veteran's knees was first 
diagnosed on VA examination in July 2003.  The impression was 
that the shrapnel wounds to the Veteran's proximal posterior 
thighs were not related to his knee degenerative joint 
disease.  X-rays of the Veteran's knee joint spaces were 
normal in March 2005.  

A VA examination was conducted in August 2008.  The Veteran's 
claims folder including service treatment records for the 
Veteran's shrapnel injuries in service were reviewed.  He was 
noted to have been struck from behind by multiple shrapnel 
fragments, with one lodging in the spinal canal, requiring 
laminectomy, and others in the tissue of the posterior 
thighs.  The Veteran was reported to have indicated that knee 
pain was of insidious onset over the past 10 years, and that 
he had degenerative joint disease of the knees due to or 
aggravated by his lumbar spine.  He had an antalgic gait with 
muscle spasm, tenderness, or guarding severe enough to be 
responsible for it, but normal muscle tone without atrophy.  
He also had poor propulsion.  The examiner's opinion was that 
the Veteran's claimed knee condition was internal derangement 
which was not caused by or a result of or aggravated by his 
service-connected lumbar spine condition.  He stated that 
there was no evidence to support the claim that the knee 
conditions were caused or aggravated by the service-connected 
lumbar spine condition.  He stated that the spine condition 
would not be expected to result in abnormal use of the knees 
or any other unusual stress on the joints or other causation 
of degeneration of the joints.  

Based on the evidence, the Board concludes that service 
connection is not warranted for arthritis of the Veteran's 
knees or internal knee derangement.  Neither was manifest in 
service and arthritis of the knees was not manifest to a 
degree of 10 percent within one year of service discharge.  
Moreover, no medical opinion relates them to service.  The 
first indication of knee disorders was many years after 
service.  

The evidence also shows that bilateral knee disorder was not 
caused or aggravated by the service-connected lumbar spine 
disorder or the shrapnel wounds of the thighs/legs.  The 
examiner in July 2003 indicated that the Veteran's shrapnel 
wounds to his thighs were not related to his degenerative 
joint disease of his knees.  The examiner in 2008 indicated 
that his knee problems were not caused or aggravated by his 
lumbar spine disorder.  

The Veteran has asserted that there is a causal relationship.  
However, as a layperson, his opinion on this medical matter 
is not competent.  Medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  The Veteran maintained 
in May of 2009 that he did not report in August 2008 that he 
had had his knee condition for only 10 years.  Instead, he 
had always had knee trouble, and he invoked Arms v. West, 12 
Vet. App. 188 (1999), to support an allowance of the claim.  
However, the probative evidence shows that Veteran's knees 
were clinically normal until 2003, which was many years after 
service.  Moreover, the Veteran's actions in making other 
claims without claiming knee trouble for many years further 
contradict his assertion of continuity since service.  Knee 
problems were not shown in service medical records or on VA 
examination in 1983, but instead were first shown in 2003.  
Arms requires VA to accept testimony concerning what happened 
during combat but Arms itself indicates that a layperson is 
not competent to render a medical opinion relating his 
disorder to service.  Moreover, Arms does not require VA to 
accept the Veteran's testimony concerning continuity since 
service.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Increased rating for lumbosacral spine 

The Veteran appeals the assignment of a 10 percent rating 
prior to August 8, 2008 and a 40 percent rating from August 
8, 2008 for the service-connected orthopedic manifestations 
of his lumbosacral spine disorder.  He feels that a separate 
compensable rating is warranted for his arthritis.

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That said, a more 
recent decision of the United States Court of Appeals for 
Veterans Claims (Court) held that, in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the 
evidence contains factual findings that demonstrate distinct 
time periods in which the service connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of 
staged ratings would be necessary.

The Veteran's claim was filed in June 2003.  There have been 
changes to the rating schedule during the course of the 
appeal.  The new regulations, effective from September 2003, 
may be applied from their effective date.  

Under old Diagnostic Code 5292, slight limitation of motion 
of the lumbar spine warrants a 10 percent rating, moderate 
limitation of motion warrants a 20 percent rating, and severe 
limitation of motion warrants a 40 percent rating.  

Under old Diagnostic Code 5289, favorable ankylosis of the 
lumbar spine warrants a 40 percent rating.  Unfavorable 
ankylosis of the lumbar spine warrants a 50 percent rating.  

Effective from September 26, 2003, see 68 Fed. Reg. 51546 
(August 27, 2003), the General Rating Formula for Diseases 
and Injuries of the Spine provides a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  
Since the Veteran already has ratings for his lower 
extremities, rating him under the new Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
would be prohibited pyramiding under 38 C.F.R. § 4.14 (2008).  
That formula rates orthopedic and neurological 
manifestations.  

The Board will first consider whether a higher rating may be 
supported using the old rating criteria, then whether a 
higher rating may be supported under the revised rating 
criteria.

The evidence does not support the assignment of a rating 
greater than 10 percent prior to August 8, 2008.  

On VA examination in July 2003, the Veteran's lumbar spine 
flexion was to 95 degrees, extension was to 20 degrees, 
lateral bending was to 40 degrees, and rotation was to 30 
degrees.  There was pain but no paraspinal muscle spasm and 
the Veteran's gait was normal.  The impairment did not equate 
to or nearly approximate moderate limitation of motion of the 
lumbar spine, even when 38 C.F.R. §§ 4.40, 4.45 are 
considered.  It did not equate to or nearly approximate 
forward flexion of the thoracolumbar spine limited to 60 
degrees or less either, even when 38 C.F.R. §§  4.40 and 4.45 
are considered.  Thus, under old Diagnostic Code 5292 or the 
new General Formula, a rating higher than 10 percent can not 
be assigned prior to August 8, 2008.  

From August 8, 2008, the evidence does not support the 
assignment of a rating greater than 40 percent.  On VA 
examination in August 2008, the Veteran did not have evidence 
of lumbar spine unfavorable ankylosis, nor was there 
thoracolumbar spine ankylosis.  Instead, he had 30 degrees of 
thoracolumbar flexion, 5 degrees of right thoracolumbar 
lateral flexion, 10 degrees of left thoracolumbar lateral 
flexion, 10 degrees of right thoracolumbar lateral rotation, 
and 5 degrees of right thoracolumbar lateral rotation.  While 
the Veteran had a severe baseline impairment with pain 
throughout excursion in all planes, a higher rating than 40 
percent under either old Diagnostic Code 5289 or the new 
General Formula is not warranted from August 8, 2008.

The Board also cannot conclude that the disability picture as 
to the Veteran's lumbar spine disability is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
prevent the use of the regular rating criteria.  38 C.F.R. § 
3.321(b).  The record does not reflect any recent or frequent 
hospital care with respect to this particular service-
connected disability.  The examiner recorded the Veteran's 
reasons why he felt he was unemployable in August 2008, but 
did not indicate that the Veteran's back disorder was 
markedly interfering with the Veteran's employment.  Instead, 
the VA examiner indicated that his back disorder would have a 
moderate effect on chores, shopping, exercise, sports, 
recreation, and traveling.  Any interference in the Veteran's 
employment is not beyond the average impairment of earning 
capacity contemplated by the regular schedular criteria.  
Consequently, the evidence in this case does not warrant 
referral of the case to the Director, Compensation and 
Pension Service, for extra-schedular consideration.

In light of the above, the evidence does not support 
assignment of an increased rating at any point during the 
time period relevant on appeal.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).

The facts do not permit a separate compensable evaluation for 
the Veteran's arthritis of his lumbosacral spine, either.  
Degenerative arthritis is to be evaluated based on the 
limitation of motion of the specific joint affected.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Both the old rating 
criteria from Diagnostic Code 5292 and 5289 rate lumbar spine 
impairment based on limitation of motion, as do the new 
criteria from the General Rating Formula for Diseases and 
Injuries of the Spine.  Since the Veteran is already 
receiving compensation based on limitation of motion, a 
separate rating for his lumbosacral spine arthritis would be 
pyramiding, which is prohibited.  See 38 C.F.R. § 4.14 
(2008).  It is already being compensated.  










ORDER

Service connection for arthritis of the bilateral knees, to 
include as secondary to a service-connected lumbar spine 
disorder, is denied.

An increased rating for orthopedic manifestation, residuals, 
shell fragment wounds, spondylolysis, lumbosacral area with 
laminectomy and levoscoliosis and spurring L4, prior to or 
from August 8, 2008, is denied.

A separate compensable rating for arthritis is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


